Citation Nr: 0306687	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  97-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
prostatitis, currently assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1978 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that determination, the RO 
inter alia denied an increased disability evaluation for 
prostatitis greater than 10 percent disabling.   

In May 1999, a hearing was held before the undersigned, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  In October 1999, the Board remanded 
the claim for additional evidentiary development.  


FINDING OF FACT

The appellant's symptomatology includes incomplete emptying 
secondary to bladder neck obstruction that is unrelated to 
chronic prostatitis.  


CONCLUSION OF LAW

The criteria for an increased disability rating for 
prostatitis, currently assigned a 10 percent evaluation, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.115a, 4.115b, Diagnostic Code 7527 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
December 1996 letter informing him that it was scheduling him 
for a VA examination and requesting medical records from the 
VA Medical Center (VAMC) in Little Rock.  The letter also 
asked him if he had received any medical treatment from 
facilities other than the VAMC in Little Rock.  By a March 
1997 letter, the RO informed the appellant of the denial of 
his claim and enclosed a copy of the rating decision showing 
the reasoning for that decision.  In an April 1999 letter, 
the RO informed him of a scheduled hearing in May 1999, at 
which the undersigned informed him of additional evidence he 
could submit and held the record open for 60 days for him to 
submit that evidence.  In an October 1999 remand, the Board 
indicated that the RO would ask the appellant if he had any 
treatment for prostatitis from non-VA sources and obtain and 
associate with the claims file any outstanding VA clinical 
records.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Prior to the Board's October 1999 
remand, the claims file included some VA clinical records and 
examinations.  Pursuant to the Board's remand directives, the 
RO obtained additional VA clinical records.  The appellant 
stated, in November 1999 and in April and August 2000 
statements, that he had received no treatment from non-VA 
sources.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
January 1997 and in July and October 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

II.  Analysis

In a December 1992 rating decision, the RO granted service 
connection for chronic prostatitis, based on findings in the 
service medical records of treatment numerous times for 
prostatitis.  A noncompensable evaluation was assigned.  In 
November 1996, the appellant filed a claim seeking a 
compensable evaluation for this disability.  By a March 1997 
rating decision, the RO increased the evaluation to 
10 percent disabling based on a VA examination in January 
1997 and VA clinical records from 1994 to 1996.  The 
appellant disagreed and pursued this appeal.  In its October 
1999 remand, the Board directed the RO to obtain additional 
evidence, which as discussed above has been accomplished to 
the extent necessary to substantiate the claim.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, though, and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability is rated pursuant to the criteria of 
Diagnostic Code 7527, for postoperative residuals of prostate 
gland injuries such as infections and hypertrophy, as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  Voiding dysfunction - comprising urine leakage, 
frequency, or obstructed voiding, continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence - is rated as 60 percent disabling if it 
requires the use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day.  
A 40 percent evaluation may be assigned if it requires the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 20 percent evaluation may be warranted 
if it requires the wearing of absorbent materials which must 
be changed less than two times per day.  Urinary tract 
infection is rated 30 percent disabling for recurrent 
symptomatic infections requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  A 10 percent 
evaluation is assigned for long-term drug therapy, one to two 
hospitalizations per year and/or intermittent intensive 
management.  Poor renal function is rated as renal 
dysfunction.  38 C.F.R. §§ 4.115a, 4.115b (2002).  

VA clinical records in March 1996 indicated the appellant had 
bleeding, burning, and dysuria when he voided of several days 
duration.  There was no evidence of bacteria.  The assessment 
was nonspecific urethritis.  

VA examination in January 1997 indicated that the appellant 
complained of nocturia two to three times and denied pain or 
dysuria.  He had a white milky urethral discharge, noticed 
primarily in the morning.  He had been treated with 
antibiotics for prostatitis two to three times a years over 
the past several years.  He also complained of constant 
dyspepsia and increased pain with ingestion of spicy or fried 
foods.  He had lost about 10 pounds over the previous six 
months.  Examination revealed an enlarged prostate with 
slight tenderness, and no urethral discharge noted.  The 
impression was chronic prostatitis.  

VA clinical records in May 1997 showed the prostate as 
"huge", very tender and painful.  The impression was acute 
prostatitis.  

VA clinical records in January 1999 showed the appellant's 
complaints of dysuria and some blood in the urine for several 
years, as well as increased frequency with small amounts of 
urine.  

At a hearing before the undersigned in May 1999, the 
appellant testified that he had recurrences of prostatitis 
two to three times per year, with increased frequency, 
burning, and discharge in the morning.  He reported that VA 
treatment revealed the prostate to be swollen.  He also noted 
that he had nocturia three times per night.  

VA clinical records in July 1999 revealed an impression of 
prostatitis.  VA hospital records in July 1999, primarily for 
treatment of hypertension, revealed findings of urethritis.  

VA clinical records in October 2001 showed no episodes of 
urethritis in the previous six months.  

VA clinical records in April 2002 showed continued complaints 
of chronic prostatitis and urethritis.  Examination of the 
prostate was normal.  

VA clinical records in June and July 2002 showed complaints 
of irritative voiding and periods of gross intermittent 
hematuria and dysuria for several years, the last episode 
being about one month before.  Examination revealed 
incomplete emptying, increased frequency and urgency, 
nocturia times three, and occasional straining.  The 
assessment was benign prostatic hypertrophy with mixed 
irritative and obstructive signs and symptoms.  

VA examination in July 2002 indicated that the appellant's 
voiding complaints were consistent with incomplete emptying 
secondary to bladder neck obstruction, for which he was 
started on medication.  The appellant indicated that his 
nocturia had decreased with that medication.  It was noted 
that a urinary analysis was negative for urinary tract 
infection, as was a previous analysis in September 1999.  The 
examiner did not think the appellant had a problem with 
recurrent urinary tract infection.  Examination showed the 
prostate to be smooth and not boggy, with no evidence of 
prostatitis.  The examiner opined that the history and 
examination were not consistent with chronic debilitating 
prostatitis.  The examiner noted that the examination was 
incomplete, as the results of various tests were not 
available.  

In October 2002, the examiner supplemented his report.  He 
noted that the appellant had received a very thorough 
urologic evaluation with no evidence of chronic prostatitis.  
He reported his opinion that the appellant's difficulty was 
of voiding that could be addressed with medications.  He 
further opined that this voiding dysfunction was the result 
of probably benign prostatic hypertrophy and not the result 
of chronic prostatitis.  

The assigned 10 percent evaluation is based on daytime 
voiding intervals between two and three hours, or nocturia 
two times per night, the criteria for urinary frequency.  The 
criteria for Diagnostic Code 7527, though, provides for a 
higher evaluation based on voiding dysfunction or urinary 
tract infection, whichever is predominant; it does not 
provide for a rating based on urinary frequency.  As noted 
above, a 20 percent evaluation may be assigned for voiding 
dysfunction if the appellant wears absorbent materials that 
must be changed less than twice per day.  The evidence of 
record does not indicate that the appellant uses absorbent 
materials.  A 30 percent evaluation may be assigned for 
urinary tract infection if there is recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  There were indications in the record, 
beginning with the VA clinical records in March 1996 and the 
VA examination in January 1997, of urinary infection.  
However, the VA clinical records in 2001 and the most recent 
VA examinations in 2002 revealed no urinary infections and 
normal urinanalysis results, with assessments of benign 
prostatic hypertrophy and bladder neck obstruction.  There is 
no indication of the need for drainage, frequent 
hospitalization, or continuous intensive management that 
would support a higher evaluation for urinary tract 
infection.  

The VA examinations in 2002 revealed findings of incomplete 
emptying secondary to bladder neck obstruction that were not 
consistent with chronic prostatitis.  The voiding 
difficulties he currently has are therefore unrelated to his 
service-connected disability.  Even if they are related to 
his service-connected prostatitis, the evidence does not show 
that the appellant requires the use of absorbent materials 
that would support an increased evaluation based on these 
criteria.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
for prostatitis.  


ORDER

An increased disability rating for prostatitis, currently 
assigned a 10 percent evaluation, is denied.  



	                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

